Name: Commission Regulation (EC) No 2814/2000 of 21 December 2000 laying down the detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the grant of carry-over aid for certain fishery products
 Type: Regulation
 Subject Matter: prices;  trade policy;  fisheries;  agricultural structures and production;  economic policy
 Date Published: nan

 Avis juridique important|32000R2814Commission Regulation (EC) No 2814/2000 of 21 December 2000 laying down the detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the grant of carry-over aid for certain fishery products Official Journal L 326 , 22/12/2000 P. 0034 - 0038Commission Regulation (EC) No 2814/2000of 21 December 2000laying down the detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the grant of carry-over aid for certain fishery productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products(1), and in particular Article 23(5) thereof,Whereas:(1) Regulation (EC) No 104/2000, which repealed Council Regulation (EEC) No 3759/92(2) with effect from 1 January 2001, provides for the granting of carry-over aid under certain conditions for the stabilisation or processing and storage of the products set out in Annex I to Regulation (EC) No 104/2000 which have been withdrawn from the market. The role of the carry-over aid mechanism in the common market organisation as provided for in Regulation (EEC) No 3759/92 and in Commission Regulation (EEC) No 3901/92 of 23 December 1992 introducing detailed rules for granting carry-over aid on certain fishery products(3), as last amended by Regulation (EC) No 1337/95(4) has been re-evaluated. This resulted in an increase in the quantities eligible for this aid. It is therefore appropriate to simplify the procedures required under the carry-over aid mechanism and to replace Regulation (EEC) No 3901/92 by the present Regulation.(2) Article 6(1) of Council Regulation (EC) No 2406/96 of 26 November 1996 laying down common marketing standards for certain fishery products(5), as amended by Regulation (EC) No 2578/2000(6), provides that certain products that are classified as category B are ineligible for the financial assistance granted in respect of the intervention mechanisms of the common market organisation. Given that only Extra, "E" and "A" quality products are eligible for carry-over aid set out in Article 23 of Regulation (EC) No 104/2000, the calculation of the quantities eligible for this aid should be based on these categories of products only.(3) In order to give maximum encouragement to action to stabilise the market, producer organisations not observing the Community withdrawal price throughout the fishing year should be excluded from receiving financial compensation for carry-over aid.(4) Systematic compliance with the common marketing standards referred to in Article 2 of Regulation (EC) No 104/2000 is a determining factor in price formation and contributes to stabilisation of the market. The granting of compensation for carry-over aid on eligible quantities should therefore be made conditional on compliance with the standards for all quantities of the product in question put up for sale by the producer organisation or its members throughout the fishing year.(5) The mechanisms for carry-over aid and financial compensation for withdrawals are parallel and complementary as regards their operation and share the same objective of stabilising the market in the products in question. The conditions relating to the quantities which may qualify for carry-over aid as well as to the use of a tolerance margin and to the certifying document to be used when the products are withdrawn in another Member State should be the same as those laid down in Commission Regulation (EC) No 2509/2000 of 15 November 2000 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards granting financial compensation for withdrawal of certain fishery products(7).(6) To ensure product quality and to facilitate the disposal of products on the market, the minimum requirements to be satisfied by operations qualifying for aid should be laid down, together with the requirements relating to storage and return to the market of the product concerned.(7) The producer organisations should contribute to the costs related to the implementation of the carry-over aid mechanisms and therefore, the amount of aid should be fixed on the basis of the real technical costs and financial costs of stabilisation and storage operations. The technical costs should be defined on the basis of the immediate costs incurred under the mechanism. In order to avoid burdensome information requirements from the industry and complicated annual calculations the financial costs should be a flat-rate sum adjusted on the basis of the interest rate determined in accordance with Article 5 of Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section(8), as last amended by Regulation (EC) No 1259/96(9).(8) The beneficiaries of aid should be obliged to keep stock records to increase the efficiency of checks and must communicate this information to the Member State. It is sufficient for the purposes of good management of the mechanism to require stock records during the minimum storage periods.(9) The procedure for submitting applications for the payment of carry-over aid should be laid down as well as the procedure for the granting of advance payments and the amount of the relevant security.(10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 1The quantities of products eligible for carry-over aid under Article 23(3) of Regulation (EC) No 104/2000 shall be calculated on the basis of quantities that are classified under the marketing standards set out in Article 2 of that Regulation as being of Extra, "E" and "A" quality only.Article 21. Carry-over aid shall only be paid to producer organisations as referred to in Article 5(1) of Regulation (EC) No 104/2000.2. Payment of the carry-over aid for eligible quantities of products shall be subject to the condition that, for the product or group of products concerned, all the quantities put up for sale by the producers organisation or its members during the fishing year have been classified previously in accordance with the marketing standards referred to in Article 2 of Regulation (EC) No 104/2000.3. The requirements referred to in Article 23(2)(b) of Regulation (EC) No 104/2000 shall be fulfilled when the products are classified under the marketing standards set out in Article 2 of that Regulation.Article 31. In order to qualify for carry-over aid, products must undergo processing by one or more of the methods listed in Article 23(4) of Regulation (EC) No 104/2000 within 48 hours of their withdrawal from the market. This processing may be carried out by the producers organisation concerned or by an enterprise to which the producers organisation sends the products.Before processing, products must be stored in such a way as to guarantee the upholding of their initial freshness category.2. Without prejudice to more restrictive national requirements or commercial standards practised in the Member States, the various processing methods must meet the following minimum conditions:(a) freezing must be carried out in appropriate installations which guarantee inter alia that a temperature of minus 18 °C is rapidly reached at the centre of the product;(b) salting must take the form of treatment which guarantees that the salt content of the finished product is not less than 16 %;(c) drying must be carried out in such a way that the water content of the processed product does not exceed 50 %;(d) marinating must take the form of treating the product with vinegar or food acid, salt and aromatic spices without heating the product so that the pH of the product is less than 4,8;(e) pasteurisation must be carried out in such a way that the core temperature of the product is maintained at at least 75 °C for at least 15 minutes.3. The storage of live edible crabs in fixed tanks or cages supplied with sea or salt water and approved for the purpose by Member States shall qualify as preservation for payment of the carry-over aid.Article 41. Products shall only qualify for the carry-over aid if, having been irreversibly processed, they meet the minimum conditions for storage and return to the market set out in paragraphs 2 and 3.2. In the case of frozen products the period of storage must not be less than five days as from the date on which processing is completed and the storage temperature must not be higher than minus 18 °C.In the case of salted, marinated, boiled or pasteurised products, the period of storage must not be less than five days as from the date on which processing is completed.In the case of dried products, the period of storage must not be less than five days from the date on which processing is completed, with a storage temperature not exceeding 4 °C and under appropriate conditions of humidity.In the case of all products stored in tanks or cages, the period of storage must not be less than five days.3. All products shall be placed back on the market in homogeneous lots by species, and in accordance with the provisions in force in each Member State for the marketing of products for human consumption.Products stored live in tanks or cages shall be placed back on the market for sale in such a way as not to interfere with normal marketing of the products concerned.4. Once returned for sale, products may not be stored a further time in order to qualify for the aid.Article 51. The level of the carry-over aid shall be fixed before the beginning of each fishing year in accordance with the procedure referred to in Article 38(2) of Regulation (EC) No 104/2000.The carry-over aid shall be fixed per unit weight, to be applied to the net weight of the products listed in Annex I to Regulation (EC) No 104/2000.2. The amount of the aid shall be calculated on the basis of the real technical costs and financial costs of operations indispensable for stabilising and storing the products in question as recorded in the Community during the previous fishing year.3. The following shall be considered as technical costs:(a) energy costs;(b) labour costs relating to storage and release from storage;(c) cost of materials for direct packaging;(d) processing costs (ingredients);(e) cost of transport from place of landing to place of processing.4. The financial costs shall be a flat-rate sum of EUR 10 per tonne for the year 2001. Thereafter the flat-rate shall be adjusted year on year using the interest rate which is set annually in accordance with Article 5 of Regulation (EEC) No 1883/78.5. The level of carry-over aid fixed for the fishing year concerned shall apply to products entering storage during that year, irrespective of the end of the storage period.6. Article 2(1), (2) and (3), Article 3, Article 4(1)(c) and Article 7 of Commission Regulation (EC) No 2509/2000 shall apply mutatis mutandis to the carry-over aid arrangements provided for in Article 23(1) of Regulation (EC) No 104/2000.Article 61. Member States shall establish a monitoring system to ensure that the products in respect of which carry-over aid has been applied for are eligible.2. For the minimum period of storage referred to in Article 4(2), producer organisations shall ensure that beneficiaries of the aid keep a stock record for each category of products entered into storage.3. The producer organisation shall communicate the date, species, category and quantity of products entered into storage to the Member State concerned each month.Article 71. Carry-over aid shall be paid to the producer organisation concerned only once the competent authorities in the Member State have satisfied themselves that the quantities in respect of which aid is applied for do not exceed the limit laid down in Article 23(3) of Regulation (EC) No 104/2000 and have been either processed and stored or preserved, and subsequently placed back on the market, in accordance with this Regulation.2. Applications for carry-over aid shall be submitted by the producer organisations concerned to the competent authorities of the Member State within four months from the end of the fishing year concerned. The particulars to be given in applications shall be determined by the Member States.3. The national authorities shall pay carry-over aid within three months of receipt of the complete request for payment from the producer organisation concerned.Article 8At the request of the producer organisation concerned, the Member State shall grant a monthly advance on carry-over aid due in respect of the quantities for which aid is requested in that month, provided that the producer organisation has lodged a security equal to 105 % of the amount of the advance.Advances shall be calculated in accordance with the method set out in the Annex.Article 91. Each Member State shall notify the other Member States and the Commission of the name and address of the body designated to pay the carry-over aid.2. Each Member State shall notify the Commission by 31 January 2001 at the latest of the measures taken to implement Articles 6(1) and 7(2) and whenever these measures change.Article 10Regulation (EEC) No 3901/92 is hereby repealed.Article 11This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall be applicable from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 17, 21.1.2000, p. 22.(2) OJ L 388, 31.12.1992, p. 1.(3) OJ L 392, 31.12.1992, p. 29.(4) OJ L 129, 14.6.1995, p. 5.(5) OJ L 334, 23.12.1996, p. 1.(6) OJ L 298, 25.11.2000, p. 1.(7) OJ L 289, 16.11.2000, p. 11.(8) OJ L 216, 5.8.1978, p. 1.(9) OJ L 163, 2.7.1996, p. 10.ANNEX>PIC FILE= "L_2000326EN.003802.EPS">